 Case: 4:18-mc-00798-CDP Doc. #: 27 Filed: 08/19/19 Page: 1 of 2 PageID #: 410




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

PEOPLE FOR THE ETHICAL                    )
TREATMENT OF ANIMALS, INC.,               )
                                          )
         Movant,                          )
                                          )
   vs.                                    )     Case No. 4:18 MC 798 CDP
                                          )
DeYOUNG FAMILY ZOO,                       )
                                          )
         Respondent,                      )

                                     ORDER

      Movant People for the Ethical Treatment of Animals, Inc. (PETA) served

subpoenas on Respondent DeYoung Family Zoo, seeking documents, testimony

and inspection of DeYoung’s facility in Michigan and certain chimpanzees housed

there. DeYoung objected to the subpoenas and PETA filed a motion to compel in

the United States District Court for the Western District of Michigan. By

agreement that Court transferred the case to this court, where the underlying case,

Missouri Primate Foundation, et al. v. PETA, et al., Case No. 4:16CV2163CDP is

pending. DeYoung then filed its response and a motion to quash the subpoenas,

and the motions are fully briefed.

      I will deny PETA’s motion to compel and will grant deYoung’s motion to

quash the subpoenas, for the reasons stated in DeYoung’s briefs. Among other

reasons, the subpoenas are unduly burdensome, considering the needs and issues in
 Case: 4:18-mc-00798-CDP Doc. #: 27 Filed: 08/19/19 Page: 2 of 2 PageID #: 411




the underlying case, and the burden of requiring this non-party to comply with the

subpoenas outweighs the likely benefit of the discovery. To the extent any of my

orders in the Missouri case indicated or could be construed to indicate that this

discovery is relevant to that Missouri case, those orders should not be relied on for

that conclusion.

      Accordingly,

      IT IS HEREBY ORDERED that the motion of PETA to compel

compliance with subpoenas [1] is denied.

      IT IS FURTHER ORDERED that the motion to quash the subpoenas [18]

is granted and DeYoung Family Zoo, Harold DeYoung and Carrie Cramer are not

required to comply with the subpoenas.

      IT IS FURTHER ORDERED that the motion for extension of time to

respond [21] is denied as moot.




                                           CATHERINE D. PERRY
                                           UNITED STATES DISTRICT JUDGE

Dated this 19th day of August, 2019.




                                          2
